Title: Circular on the Winchester Triumph of Liberty
From: Trisler, George
To: 


            
            for the enlargement, encouragement and continuation of the 
            Winchester Triumph of Liberty 
            and more particularly for the desirable purpose of procuring a Quantity of beautiful long primmer type—We, whose names are hereunto annexed, agree, to pay in advance the respective sums, by us subscribed, to accomplish the above laudable design. 
             The object of the Editor is, to raise the sum of One Hundred and fifty dollars, in addition to his collections, from his Republican Friends, to be re-imbursed in all manner of Job-work, Hand-bills, Blanks, Advertiseing, Pamphlets or Newspapers, individually, or collectively, to every one concerned—The editor also pledges himself, to conduct and publish a paper, the workmanship of which and the elegance of the type, shall exceed any Newspaper ever published in the Borough of Winchester, to the honor of its Patrons and the dignity of the cause.    Vive la Republique!!
         
             
            Out of the above raised fund, and the encouragement offered by my German Friends, A Newspaper, in the German Language, will immediately be published—This will be an undertaking worthy of public Patronage, as there is not a single German paper issued in the state of Virginia. 
          